EXHIBIT 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE CONTACT: THOMAS H. POHLMAN PRESIDENT OR JOHN P. NELSON VICE PRESIDENT & CFO (515) 232-6251 JANUARY 18, 2008 AMES NATIONAL CORPORATION ANNOUNCES 2007 FOURTH QUARTER AND ANNUAL EARNINGS RESULTS FOURTH QUARTER 2007 RESULTS For the quarter ended December 31, 2007, net income for Ames National Corporation (Company) totaled $2,722,000, or $0.29 per share, slightly exceeding the $2,721,000, or $0.29 per share, earned in the fourth quarter of 2006.Net interest income increased $701,000, or 12%, for the quarter compared to the same period a year ago primarily on higher loan volume, improved investment yields, and the lower costs of funds.Higher net interest income was offset by lower net security gains, declining merchant and ATM fees, and higher salaries and other non interest expenses primarily associated with the opening of the Ankeny office of First National Bank.The Company’s annual net interest margin for the quarter improved to 3.58% in 2007 compared to the 3.29% posted in 2006. Fourth quarter 2007 return on average assets was 1.28% and compared to 1.32% for the same period in 2006.Return on average equity was 9.78% for the three months ended December 31, 2007 compared to the 9.74% posted a year ago.The efficiency ratio for the fourth quarter of 2007was 53.90%, compared to 52.23% last year.Non-interest expense increased $409,000, or 11%, for the quarter compared to the same quarter in 2006 primarily related to opening the Ankeny office. ANNUAL RESULTS FOR 2007 Net income for the year ended December 31, 2007 increased to $11,009,000, or $1.17 per share, compared to the $10,944,000, or $1.16 per share, earned in 2006.Increased net interest income, trust revenues, and net securities gains were offset by the initial non-interest expenses primarily associated with opening the Ankeny office in 2007.Also in 2006, non-interest income included a non-recurring gain of $482,000 on the foreclosure of real estate, which is significant in comparing 2007 and 2006 earnings. Net interest income was $24,025,000 for the year ended December 31, 2007, compared to $22,990,000 recorded in 2006, a 4.3% increase.The Company’s annual net interest margin improved to 3.39% in 2007 compared to the 3.29% posted in 2006. Return on average assets for 2007 and 2006 was 1.30% and 1.34%, respectively.Return on equity for the same periods were 9.89% and 9.99%, respectively.The efficiency ratio for the year ended December 31, 2007, was 53.71% compared to 52.26% for the previous year. Deposits increased to $690,119,000 on December 31, 2007, a 1.4% increase over the $680,356,000 recorded at year-end 2006.Demand deposits and large time certificates of deposit showed the highest percentage growth. Net loans as of December 31, 2007, increased 8% to $463,651,000 compared to the $429,123,000 recorded a year ago as the result of stronger commercial and commercial real estate loan demand in 2007.The allowance for loan losses on December 31, 2007, totaled $5,781,000 compared to $6,533,000 on December 31, 2006.Net charge-offs for the year ended December 31, 2007, were $658,000 compared to $50,000 for the previous year.Net charge-offs for the quarter ended December 31, 2007, were $416,000 compared to $15,000 for the same period in 2006. Capital represented nearly 13% of total assets at the end of 2007.Year-end equity capital declined 3% to $110,021,000 compared to $112,923,000 on December 31, 2006, as the result of lower unrealized gains on securities available for sale, primarily due to a decline in the market value of the financial stocks in Company’s equity portfolio. Company stock, which is listed on the NASDAQ Capital Market under the symbol ATLO, closed at $19.50 on December 31, 2007, compared to $21.00 at the end of 2006.During the fourth quarter, the price ranged from $17.64 to $21.25.The 2007 dividends declared of $1.08 per share were 4% higher than the $1.04 per share declared in 2006. Ames National Corporation affiliate Iowa banks are First National Bank, Ames; Boone Bank & Trust Co., Boone; State Bank & Trust Co., Nevada; Randall-Story State Bank, Story City; and United Bank & Trust, Marshalltown. AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2007 and 2006 ASSETS 2007 2006 Cash and due from banks $ 26,044,577 $ 16,510,082 Federal funds sold 5,500,000 13,100,000 Interest bearing deposits in financial institutions 634,613 1,544,306 Securities available-for-sale 339,942,064 354,571,864 Loans receivable, net 463,651,000 429,122,541 Loans held for sale 344,970 525,999 Bank premises and equipment, net 13,446,865 12,617,741 Accrued income receivable 8,022,900 7,871,365 Deferred income taxes 929,326 - Other assets 3,074,833 2,989,090 Total assets $ 861,591,148 $ 838,852,988 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits Demand, noninterest bearing $ 80,638,995 $ 77,638,264 NOW accounts 160,672,326 158,584,115 Savings and money market 162,291,544 159,401,753 Time, $100,000 and over 109,189,660 102,230,631 Other time 177,326,270 182,501,710 Total deposits 690,118,795 680,356,473 Federal funds purchased and securities sold under agreements to repurchase 30,033,321 34,727,897 Other short-term borrowings 737,420 1,470,116 Long-term borrowings 24,000,000 2,000,000 Dividend payable 2,545,987 2,450,503 Deferred income taxes - 1,187,948 Accrued expenses and other liabilities 4,135,102 3,736,739 Total liabilities 751,570,625 725,929,676 STOCKHOLDERS' EQUITY Common stock, $2 par value, authorized 18,000,000 shares; 9,429,580 and 9,425,013 shares issued and outstandingas of December 31, 2007 and 2006, respectively 18,859,160 18,850,026 Additional paid-in capital 22,588,691 22,498,904 Retained earnings 66,683,016 65,856,627 Accumulated other comprehensive income, -net unrealized gain on securities available-for-sale 1,889,656 5,717,755 Total stockholders' equity 110,020,523 112,923,312 Total liabilities and stockholders' equity $ 861,591,148 $ 838,852,988 AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Income (unaudited) ThreeMonthsEnded December31, TwelveMonthsEnded December31, 2007 2006 2007 2006 Interest and dividend income: Loans, including fees $ 8,129,069 $ 7,529,449 $ 31,629,493 $ 29,593,896 Securities: Taxable 2,322,194 2,341,644 9,304,036 8,830,356 Tax-exempt 1,225,013 1,105,260 4,828,248 4,226,941 Federal funds sold 51,198 79,971 232,723 224,882 Dividends 395,891 367,180 1,567,578 1,419,617 Total interest income 12,123,365 11,423,504 47,562,078 44,295,692 Interest expense: Deposits 5,013,306 5,226,996 21,055,100 19,742,379 Other borrowed funds 677,974 465,572 2,482,030 1,563,149 Total interest expense 5,691,280 5,692,568 23,537,130 21,305,528 Net interest income 6,432,085 5,730,936 24,024,948 22,990,164 Provision (credit) for loan losses 16,426 44,685 (94,100 ) (182,686 ) Net interest income after provision (credit) for loan losses 6,415,659 5,686,251 24,119,048 23,172,850 Noninterest income: Trust department income 471,228 373,449 2,014,277 1,462,734 Service fees 472,830 461,015 1,855,964 1,840,699 Securities gains, net 22,651 289,001 1,466,697 1,135,136 Loan and secondary market fees 203,357 107,669 743,009 564,819 Merchant and ATM fees 127,500 242,189 553,644 645,517 Gain on sale or foreclosure of real estate — — — 482,203 Other 143,817 138,030 574,759 542,924 Total noninterest income 1,441,383 1,611,353 7,208,350 6,674,032 Noninterest expense: Salaries and employee benefits 2,498,133 2,279,647 10,041,947 9,408,293 Data processing 595,711 561,336 2,239,595 2,185,478 Occupancy expenses 326,709 267,758 1,292,424 1,159,750 Other operating expenses 823,022 726,314 3,202,281 2,750,341 Total noninterest expense 4,243,575 3,835,055 16,776,247 15,503,862 Income before income taxes 3,613,467 3,462,549 14,551,151 14,343,020 Income tax expense 891,344 741,689 3,542,049 3,399,403 Net income $ 2,722,123 $ 2,720,860 $ 11,009,102 10,943,617 Basic and diluted earnings per share $ 0.29 $ 0.29 $ 1.17 $ 1.16 Declared dividends per share $ 0.27 $ 0.26 $ 1.08 $ 1.04
